DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to label the guide groove and bolt between the first and second connecting members as is described in the disclosure.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Meriwether (U.S. 4304078).
In re Claim 1, Meriwether teaches  a structural member connecting assembly for coupling two structural members (F,S1,S2) together, wherein each of the two structural members has a longitudinal direction, and one of the structural members is provided along the longitudinal direction thereof with at least one positioning portion, the structural steel member connecting assembly comprising: a first connecting member (2,15) pivotally connected to the at least one positioning portion (point of attachment of element 22) of the one of the structural members (vertical frame member F) in such a way that the first connecting member is able to be swung with respect to an end of the one of the structural steel members about a first axis; and a second connecting member (3,10,11,14) pivotally connected to the first connecting member (15) in such a way that the first connecting member and the second connecting member are rotatable (via threaded member 14) with respect to each other about a second axis, wherein the second connecting member has a fixing portion (37,39) or (30,34,35) coupled with the other of the structural members (S1,S2).  The other structural member (S1,S2) is able to be swung with respect to the first connecting member(2,15) about the second axis via the second connecting member (3,10,11,14).  The vertical structural member (F) is connected to the horizontal structural member (S1,S2).  Figure 4 suggests but does not explicitly state that the longitudinal axis of the structural members (F,S1,S2) intersect, however this would be obvious to position either the I-Beam (S1) of the horizontal joist  above the vertical door frame member to support an overhead ceiling or roof.  In this way the longitudinal direction of the structural members would intersect.  (Figures 1-4)
The examiner notes that while the structural members (F,S1,S2) are shown integrated into the overall structure.  However, two structural members of the instant application will also be integrated into a single structural whole, a truss or frame.  Prior to completed assembly, the examiner maintains that bot the Meriweather structural members and those of the instant application are capable of being swung with respect to each other about the first axis.  The first and second connecting members will also be able to rotate with each other when the structural members are not part of the integrated whole.
Meriweather does not specifically teach that the structural members are steel. It would have been obvious to one having ordinary skill in the art at the effective filing date of the inveniton to make the structural members with steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. Steel is a durable material that provides substantial structural support.
In re Claim 2, Meriwether teaches the first connecting member has a top plate (20C) and two first side plates (20 a,b) provided respectively on two opposite sides of the top plate, the top plate as well as each of the two first side plates has an aperture (accommodating bolts 21,23) with a center, the centers of the apertures of the two first side plates define the first axis, and the center of the aperture of the top plate defines the second axis.  (Figures 1-4)
In re Claim 3, Meriwether teaches  the one of the structural steel members has a top end inserted in between the two first side plates of the first connecting member, and the first connecting member is pivotally connected to one of the at least one positioning portion of the one of the structural steel members such that the two structural steel members are able to be swung with respect to each other about the first axis.  The examiner notes that the structural members (F,S1,S2) are shown integrated into the overall structure.  However, two structural members of the instant application will also be integrated into a single structural whole, a truss or frame.  Prior to complete assembly, the examiner maintains that bot the Meriweather structural members and those of the instant application are capable of being swung with respect to each other about the first axis.  The first and second connecting members will also be able to rotate with each other when the structural members are not part of the integrated whole.
In re Claim 4 and 5, Meriwether teaches that the second connecting member has a bottom plate(37c) and two second side plates (37a,37b) provided respectively on two opposite sides of the bottom plate, the bottom plate of the second connecting member is pivotally connected to the first connecting member [by thread (14) or by pivots (34,36)]  in such a way that the bottom plate is rotatable about the second axis, and the other of the structural steel members (S1,S2) is placed in between the two second side plates of the second connecting member.  The other of the structural steel members (S1,S2) is pivotally connected to the fixing portion (37,39) or (30,34,35)  of the second connecting member and is therefore able to be swung with respect to the one of the structural steel members about a central axis (34 or 36) defined by the fixing portion. (Figures 1-4)
Alternatively, in re Claim 1-3, Meriwether teaches  a structural member connecting assembly for coupling two structural members (F,S1,S2) together, wherein each of the two structural members has a longitudinal direction, and one of the structural members is provided along the longitudinal direction thereof with at least one positioning portion, the structural steel member connecting assembly comprising: a first connecting member (3,10,11,14) pivotally connected to the at least one positioning portion (point of attachment of element 37) of the one of the structural members (S1,S2) in such a way that the first connecting member is able to be swung with respect to an end of the one of the structural steel members about a first axis; and a second connecting member (2,15) pivotally connected to the first connecting member (11) in such a way that the first connecting member and the second connecting member are rotatable (via threaded member 14) with respect to each other about a second axis, wherein the second connecting member has a fixing portion (22,25,26,27) coupled with the other of the structural members (vertical structural member F).  The other structural member (F) is able to be swung with respect to the first connecting member (3,10,11,14) about the second axis via the second connecting member (2,15).  The vertical structural member (F) is connected to the horizontal structural member (S1,S2).  Figure 4 suggests but does not explicitly state that the longitudinal axis of the structural members (F,S1,S2) intersect, however this would be obvious to position either the I-Beam (S1) of the horizontal joist  above the vertical door frame member to support an overhead ceiling or roof.  In this way the longitudinal direction of the structural members would intersect.  (Figures 1-4)
Meriweather does not specifically teach that the structural members are steel. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make the structural members with steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. Steel is a durable material that provides substantial structural support.
Meriwether teaches the first connecting member has a top plate (37) and two first side plates (37a,37b) provided respectively on two opposite sides of the top plate, the t side plate (37a) has a threaded aperture that receives a threaded bolt (39) with a center, the centers of the apertures of the two first side plates define the first axis, and the center of the aperture of the top plate defines the second axis.  (Figures 1-4)
Meriwether does not teach that side plate (37b) and top plate (37c) have apertures.
Adding an aperture to the side plate(37b) and top plate (37c) would be obvious to one of ordinary skill in the art at the time of filing since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  An additional threaded hole in side plate 37b would allow for a clamping of the bar sock (B) from two sides.  A threaded hole in top plate (37c) would allow for the use of a threaded bolt rather than a welded bolt (36).  Inserting a threaded bolt into a hole would be easier that welding the bolt in place and avoids part failure in the event of a failure of the weld.  
Meriwether teaches the one of the structural steel members has a top end inserted in between the two first side plates of the first connecting member, and the first connecting member is pivotally connected to one of the at least one positioning portion of the one of the structural steel members such that the two structural steel members are able to be swung with respect to each other about the first axis.  The examiner notes that while the structural members (F,S1,S2) are shown integrated into the overall structure.  However, two structural members of the instant application will also be integrated into a single structural whole, a truss or frame.  Prior to completer assembly, the examiner maintains that bot the Meriweather structural members and those of the instant application are capable of being swung with respect to each other about the first axis.  The first and second connecting members will also be able to rotate with each other when the structural members are not part of the integrated whole.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meriwether (U.S. 4304078) in view of Purdy (U.S. 1787167).
In re Claim 6, Meriwether has been previously discussed but does not specifically teach a first connecting member has a guide groove, and a bolt is passed through the guide groove of the first connecting member and one of the at least one positioning portion such that when the first connecting member is swung with respect to the one of the structural steel members, the guide groove limits an angle by which the first connecting member is able to be swung with respect to the one of the structural steel members.
Purdy teaches a connecting member (22) that is secured to structural member (23) which can pivot about bolt (24).  The connecting member has a guide groove (25) that receives a bolt.  The bolt also passes through a positioning portion of the structural member (23).  (Figure 6)
 It would be obvious to modify Meriwether with the broad teaching of a guide groove and positioning bolt taught by Purdy.  The positioning bolt and guide groove would allow for the adjustment and restriction of the rotation of the first Meriwether connecting element positioning member (22) to prevent it from over rotating during installation.  This combination results in a configuration when the second connecting member is rotated with respect to the first connecting member, the guide groove limits an angle by which the second connecting member is able to be rotated with respect to the first connecting member.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or adequately suggest a steel member with the combination of characteristics specified in the claims.  Of particular note is the requirement that the bolt passes through the guide groove of the first and second connecting members to limit the angle of rotation of the second member There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                             
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633